Per CURIAM.
This is an application for a writ of mandamus, requiring respondent to substitute M. C. Baum as attorney for plaintiff in case of Wilson et al. v. Tobin et al. The alternative writ was issued by the late chief justice on the seventh day of September, 1886, returnable before Department 2 of this court, September 10, 1886. We find no evidence of service on respondent in the record, and he has, so far as appears, made no return. Petitioner now moves to' make the writ absolute.
The application must be denied. If petitioner has, at this date, any rights in the premises, they can be asserted in Department 2 of this court.